

MDU Resources Group, Inc. Section 16 Officers and Directors
with Indemnification Agreements Chart


Section 16 Officers


Name
Title
Date of Agreement
David L. Goodin
President and Chief Executive Officer, MDU Resources Group, Inc.
August 12, 2010,
as amended May 15, 2014
Doran N. Schwartz
Vice President and Chief Financial Officer, MDU Resources Group, Inc.
August 12, 2010,
as amended May 15, 2014
Nicole A. Kivisto
President and Chief Executive Officer, Montana-Dakota Utilities Co., Great
Plains Natural Gas Co., Cascade Natural Gas Corporation, and Intermountain Gas
Company
August 12, 2010,
as amended May 15, 2014
David C. Barney
President and Chief Executive Officer, Knife River Corporation
May 16, 2013,
as amended May 15, 2014
Jeffrey S. Thiede
President and Chief Executive Officer, MDU Construction Services Group, Inc.
May 16, 2013,
as amended May 15, 2014
Dennis L. Haider
Executive Vice President – Business Development, MDU Resources Group, Inc.
June 1, 2013,
as amended May 15, 2014
Jason L. Vollmer
Vice President, Chief Accounting Officer and Treasurer, MDU Resources Group,
Inc.
November 29, 2014


Martin A. Fritz
President and Chief Executive Officer, WBI Holdings, Inc.
July 20, 2015
Daniel S. Kuntz
Vice President, General Counsel and Secretary, MDU Resources Group, Inc.
November 18, 2015
Anne M. Jones
Vice President – Human Resources, MDU Resources Group, Inc.
January 1, 2016
Margaret (Peggy) A. Link
Chief Information Officer
January 1, 2017









--------------------------------------------------------------------------------






Directors


Name
Title
Date of Agreement
Harry J. Pearce
Director and Chairman of the Board
August 12, 2010
David L. Goodin
Director
August 12, 2010
Thomas Everist
Director
August 12, 2010
Karen B. Fagg
Director
August 12, 2010
Mark A. Hellerstein
Director
August 1, 2013
A. Bart Holaday
Director
August 12, 2010
Dennis W. Johnson
Director
August 12, 2010
William E. McCracken
Director
August 1, 2013
Patricia L. Moss
Director
August 12, 2010
John K. Wilson
Director
August 12, 2010









